DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, US 2018/0151125 (corresponding to US 10.923,036).
In re Claim 1, Lee discloses a display apparatus comprising: a substrate SUB comprising a display area A/A and a non-display area GIP disposed adjacent to the display area A/A; a first thin film transistor PT1 disposed in the display area A/A of the substrate SUB, the first thin film transistor PT1 comprising a first semiconductor pattern PACT1 comprising a first polysilicon ([0013], Claim 3), a first gate electrode G1 overlapping the first semiconductor pattern PACT1 under a condition that a first gate insulating layer GI1 is interposed between the first gate electrode G11 and the first semiconductor pattern PACT1, a first source electrode SD11 connected to the first semiconductor pattern PACT1, and a first drain electrode SD12 connected to the first semiconductor pattern PACT1; a second thin film transistor NT1 disposed in the display area of the substrate SUB, the second thin film transistor NT1 comprising a second semiconductor pattern comprising a first oxide semiconductor ([0012],Claim 2), a second gate electrode G21 overlapping the second semiconductor pattern NACT1 under a condition that a second gate insulating layer  ILD (Fig. 16) and a third gate insulating layer G12 are interposed between the second gate electrode G21 and the second semiconductor pattern NACT1, a second source electrode SD12 connected to the second semiconductor pattern NACT1, and a second drain electrode SD21 connected to the second semiconductor pattern NACT1; and a third thin film transistor NT2 disposed in the non-display area GIP of the substrate SUB, the third thin film transistor NT2 comprising a third semiconductor pattern NACT2  comprising a second oxide semiconductor ([0012],Claim 2), a third gate electrode G41 overlapping the third semiconductor pattern NACT2 under a condition that the third gate insulating layer G12 is interposed between the third gate electrode G41 and the third semiconductor pattern NACT2, and a third source electrode SD41 connected to the third semiconductor pattern NACT2, and a third drain electrode SD42 connected to the third semiconductor pattern NACT2 (Figs. 16 and 17; [0012-00`13]0; [0141-0158]).
In re Claim 2, Lee discloses the display apparatus according to claim 1, further comprising: a fourth thin film transistor PT2 disposed in the non-display area  GIP of the substrate SUB, the fourth thin film transistor PT2 comprising a fourth semiconductor pattern PACT2 comprising a second polysilicon ([0013], Claim 3), a fourth gate electrode G31 overlapping the fourth semiconductor pattern PACT2 under a condition that the first gate insulating layer GI1 is interposed between the fourth gate electrode G31 and the fourth semiconductor pattern PACT2, a fourth source electrode SD31 connected to the fourth semiconductor pattern PACT2, and a fourth drain electrode SD32 connected to the fourth semiconductor pattern PACT2 (Figs. 16 and 17).
In re Claim 3, Lee discloses the display apparatus according to claim 1, wherein the second gate insulating layer ILD (shown in Fig. 16) is not disposed between the third semiconductor pattern NACT2 and the third gate electrode G41 (Fig. 17).
In re Claim 4, Lee discloses the display apparatus according to claim 3, wherein the third semiconductor pattern NACT2 is disposed on the second gate insulating layer GI2 (Fig. 16).
In re Claim 5, Lee discloses the display apparatus according to claim 1, wherein the second thin film transistor NT1 is a thin film transistor, and the first thin film transistor PT1 is a thin film transistor (Figs. 16 and 17; [0012-00`13]0; [0141-0158]).
The limitations “the second thin film transistor is a driving thin film transistor” and “the first thin film transistor is a switching thin film transistor” are functional in that it attempts to define the claimed structure “by what it does rather than what it is.” Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1662 (Fed. Cir. 2008), citing In re 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Swinehart
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
, 439 F.2d 210 (CCPA 1971). When a claim limitation is defined in purely functional language, applicant has the burden of showing that a prior art device that appears reasonably capable of performing the allegedly novel function is in fact incapable of doing so. See MPEP § 2114. In the case at hand, Applicant explains in his specification that certain structures are capable of performing the recited function. Because of the close structural similarity between these structures and those of the prior art device, the prior art device is apparently reasonably capable of performing the recited function. Applicant should, in his response, provide evidence that the prior art is incapable of performing the recited function, if such evidence is available. Note that an allegation that those skilled in the art were unaware that the prior art structure was inherently capable of performing the recited function is legally insufficient to show that the prior art lacks the inherent capability. See MPEP § 2112, part III (“There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference”). Note that because the only issue is whether the functional limitation is in fact inherent in the prior art reference, an applicant’s explanation (and in fact any such explanation, made at any time, by anyone) of a given structure's ability to perform the recited function is available as evidence of that structure's inherent capability to meet the functional limitation.
In re Claim 6, Lee discloses the display apparatus according to claim 2, wherein each of the third thin film transistor NT2 and the fourth thin film transistor PT2 is a thin film transistor (Figs. 16 and 17; [0012-00`13]0; [0141-0158]). 
The limitation “that performs a switching function of gate signals” is functional in that it attempts to define the claimed structure “by what it does rather than what it is.” Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1662 (Fed. Cir. 2008), citing In re 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Swinehart
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
, 439 F.2d 210 (CCPA 1971). When a claim limitation is defined in purely functional language, applicant has the burden of showing that a prior art device that appears reasonably capable of performing the allegedly novel function is in fact incapable of doing so. See MPEP § 2114. In the case at hand, Applicant explains in his specification that certain structures are capable of performing the recited function. Because of the close structural similarity between these structures and those of the prior art device, the prior art device is apparently reasonably capable of performing the recited function. Applicant should, in his response, provide evidence that the prior art is incapable of performing the recited function, if such evidence is available. Note that an allegation that those skilled in the art were unaware that the prior art structure was inherently capable of performing the recited function is legally insufficient to show that the prior art lacks the inherent capability. See MPEP § 2112, part III (“There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference”). Note that because the only issue is whether the functional limitation is in fact inherent in the prior art reference, an applicant’s explanation (and in fact any such explanation, made at any time, by anyone) of a given structure's ability to perform the recited function is available as evidence of that structure's inherent capability to meet the functional limitation.
In re Claim 11, Lee discloses the display apparatus according to claim 1, wherein the first thin film transistor PT1 is a thin film transistor, the second thin film transistor NT2 is a  thin film transistor, and the third thin film transistor PT2 is a thin film (Figs. 16 and 17; [0012-00`13]0; [0141-0158]).
The limitations “the first thin film transistor PT1 is a driving thin film transistor”, “the second thin film transistor NT2 is a switching thin film transistor”  and “a thin film transistor that performs a switching function of gate signals” are functional in that it attempts to define the claimed structure “by what it does rather than what it is.” Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1662 (Fed. Cir. 2008), citing In re 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Swinehart
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
, 439 F.2d 210 (CCPA 1971). When a claim limitation is defined in purely functional language, applicant has the burden of showing that a prior art device that appears reasonably capable of performing the allegedly novel function is in fact incapable of doing so. See MPEP § 2114. In the case at hand, Applicant explains in his specification that certain structures are capable of performing the recited function. Because of the close structural similarity between these structures and those of the prior art device, the prior art device is apparently reasonably capable of performing the recited function. Applicant should, in his response, provide evidence that the prior art is incapable of performing the recited function, if such evidence is available. Note that an allegation that those skilled in the art were unaware that the prior art structure was inherently capable of performing the recited function is legally insufficient to show that the prior art lacks the inherent capability. See MPEP § 2112, part III (“There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference”). Note that because the only issue is whether the functional limitation is in fact inherent in the prior art reference, an applicant’s explanation (and in fact any such explanation, made at any time, by anyone) of a given structure's ability to perform the recited function is available as evidence of that structure's inherent capability to meet the functional limitation


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Bae et al., KR20180079082 (listed in IDS filed on 12/18/2020; cited in this Office Action as its machine translation).
In re Claim 7, Lee discloses a display apparatus comprising: a substrate SUB comprising a display area A/A and a non-display area GIP disposed adjacent to the display area A/A; a first thin film transistor NT1 disposed in the display area A/A of the substrate SUB, the first thin film transistor NTI comprising a first semiconductor pattern NACT1 comprising a first oxide semiconductor ([0012],Claim 2), a first gate electrode  G21 overlapping the first semiconductor pattern NACT1 under a condition that a second gate insulating layer GI2 and a third gate insulating layer ILD are interposed between the first gate electrode G21 and the first semiconductor pattern NACT1, a first source electrode SD12 connected to the first semiconductor pattern NACT1, and a first drain electrode SD21 connected to the first semiconductor pattern NACT1; a second thin film transistor PT1 disposed in the display area A/A of the substrate SUB, the second thin film transistor PT1 comprising a second semiconductor pattern PACT1 comprising a second semiconductor, a second gate electrode G12 overlapping the second semiconductor pattern PACT1 under a condition that the third gate insulating layer ILD is interposed between the second gate electrode G12 and the second semiconductor pattern PACT1, a second source electrode SD11 connected to the second semiconductor pattern PACT1, and a second drain electrode SD12 connected to the second semiconductor pattern PACT1; and a third thin film transistor PT2 disposed in the non-display area GIP of the substrate SUB, the third thin film transistor PT2 comprising a third semiconductor pattern PACT2 comprising a polysilicon ([0013], Claim 3), a third gate electrode G31 overlapping the third semiconductor pattern PACT2 under a condition that a first gate insulating layer GI1 is interposed between the third gate electrode G32 and the third semiconductor pattern PACT2, and a third source electrode SD31 connected to the third semiconductor pattern PACT2, and a third drain electrode SD32connected to the third semiconductor pattern PACT2 (Figs. 16 and 17; [0012-00`13]0; [0141-0158]). Lee does not specify that a second semiconductor pattern PACT1 comprising a second oxide semiconductor. 
The only difference between the Applicant’s claim 7 and Lee’s reference is in the  material of the second semiconductor pattern PACT1.
Bae teaches a display apparatus 100 comprising: a substrate 111 comprising a display area 120 and a non-display area 130 disposed adjacent to the display area 120; a first thin film transistor Tdr disposed in the display area 120 of the substrate 111, the first thin film transistor Tdr comprising a first semiconductor pattern 154 comprising a first oxide semiconductor, a first gate electrode 150 overlapping the first semiconductor pattern 154 under a condition that a second gate insulating layer 155 and a third gate insulating layer 156 are interposed between the first gate electrode 150 and the first semiconductor pattern 154, a first source electrode 158 connected to the first semiconductor pattern 154, and a first drain electrode 159 connected to the first semiconductor pattern 154; a second thin film transistor Tsw1 disposed in the display area 120 of the substrate 111, the second thin film transistor Tsw1 comprising a second semiconductor pattern 164 comprising a second oxide semiconductor, a second gate electrode 160 overlapping the second semiconductor pattern 164 under a condition that the third gate insulating layer 169 is interposed between the second gate electrode 160 and the second semiconductor pattern 164, a second source electrode 168 connected to the second semiconductor pattern 164, and a second drain electrode 113 connected to the second semiconductor pattern 164; and a third thin film transistor Tg disposed in the non-display area  120 of the substrate 111, the third thin film transistor Tg comprising a third semiconductor pattern 174, a third gate electrode 170 overlapping the third semiconductor pattern 174 under a condition that a first gate insulating layer 177 is interposed between the third gate electrode 170 and the third semiconductor pattern 174, and a third source electrode 178 connected to the third semiconductor pattern 174, and a third drain electrode 179 connected to the third semiconductor pattern 174 (Fig. 6; [0035 -0130]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Lee’s second semiconductor pattern PACT1 with Bae’ s oxide semiconductor, and to improve the function of the driving transistor and the function of the switching transistor as taught by Bae ([0021]).
In re Claim 8, Lee taken with Bae discloses the display apparatus according to claim 7, wherein the first gate insulating layer GI1, the second gate insulating layer GI2, and the third gate insulating layer ILD are respectively disposed on different layers (Lee: Fig. 16).
In re Claim 9, Lee taken with Bae discloses the display apparatus according to claim 8, wherein: the second gate insulating layer GI2 is disposed on the first gate insulating layer GI1; and the third gate insulating layer ILD is disposed on the second gate insulating layer GI2 (Lee: Fig. 16).
In re Claim 10, Lee taken with Bae discloses the display apparatus according to claim 9, wherein the second gate insulating layer GI2 is not disposed between the second semiconductor pattern PACT2 and the second gate electrode G31 (Lee: Fig. 17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893